Citation Nr: 0635034	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-42 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility to receive Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 as a surviving spouse.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by which the RO 
found that the appellant was not a surviving spouse for the 
purpose of being granted Dependency and Indemnity 
Compensation (DIC).  

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in August 2005.  


FINDINGS OF FACT

1.  The veteran served on active duty from December 1966 to 
March 1973, and the appellant and veteran were married on 
February [redacted], 2002.

2.  No child was born of the marriage or born to the veteran 
and the appellant before the marriage. 

3.  The veteran died on October [redacted], 2002.


CONCLUSION OF LAW

Eligibility requirements to receive DIC benefits as a 
surviving spouse have not been met.  38 U.S.C.A. § 1304 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.54(c), 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in October 2002.  VA was informed of that 
fact by virtue of a telephone call the same month.  

The appellant originally submitted her claim for benefits for 
DIC in November 2002.  She reported herself as the veteran's 
surviving spouse.  She reported being married to the veteran 
from February 2002 to October 2002 when the marriage was 
terminated by the veteran's death.  The appellant reported 
that the veteran was divorced from his previous spouse in 
January 2002, and previous declarations by the veteran made 
in conjunction with VA claims confirm this.  

The appellant's marriage certificate shows that the veteran 
and the appellant were married on February [redacted], 2002.  A copy 
of the veteran's death certificate listed the appellant as 
the veteran's spouse.  A copy of a decree of adoption in 
which the veteran adopted the appellant's daughter in March 
2002 is also of record.  Finally, the appellant submitted her 
daughter's birth certificate which was amended to list the 
veteran as the father.  

The appellant's claim was denied by way of a decision in 
April 2003.  The RO informed the appellant that her claim was 
denied because she did not meet the eligibility requirements 
to receive DIC benefits as a surviving spouse.

The appellant submitted a notice of disagreement in October 
2003 and a substantive appeal in December 2004 following 
receipt of a statement of the case issued by the RO in 
October 2004.  

The appellant testified at a video conference hearing in 
August 2005.  She averred that because the veteran adopted 
her daughter and went so far as to have the child's birth 
certificate amended, she should be considered a surviving 
spouse for DIC purposes because she met the eligibility 
requirement of having a child "born" of the marriage 
between herself and the veteran.  She argued that the 
adoption equated to having a child born of the marriage.  She 
testified that she met the veteran in 2001 and that they 
resided in both Kansas and Missouri.  She also said that she 
and the veteran lived as husband and wife since September 
2001.  

Dependency and indemnity compensation is a payment which is 
made by VA under certain circumstances to a surviving spouse, 
child, or parent.  38 U.S.C.A. §§ 101, 1311 (14) (West 2002 
and Supp. 2005); 38 C.F.R. § 3.5(a)(1) (2006).  Such benefits 
are predicated, in part, on the claimant being a "surviving 
spouse," or eligible "child," or eligible "parent."

DIC payable under 38 U.S.C.A. § 1310(a) may only be paid to a 
"surviving spouse" of a veteran who died on or after January 
1, 1957, who was married to the veteran: (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated; or (2) for one year 
or more; or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c) (West 2002 and Supp. 2005); 38 C.F.R. § 
3.1(j).  A valid marriage may be established by various types 
of documentary evidence together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(a) (2006).  In certain cases, not 
applicable to this case, an individual may be recognized as a 
surviving spouse of the veteran despite an invalid marriage 
where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid.  38 C.F.R. § 3.52 (2006).

Based on a review of the evidence of record, despite the 
appellant's belief that she is eligible for VA DIC benefits, 
the Board finds that the appellant may not be recognized as 
the veteran's surviving spouse for the purpose of VA DIC 
benefits.  

The evidence in this case is not in dispute.  The veteran 
died on October [redacted], 2002.  The veteran and the appellant were 
married on February [redacted], 2002.  The veteran was divorced from 
his previous spouse on or about January [redacted], 2002.  The 
veteran adopted the appellant's daughter on March [redacted], 2002.  
The veteran had his adopted daughter's birth certificate 
amended to list the veteran as the child's father.  

The veteran and appellant were married at the time of the 
veteran's death.  However, as noted above, they were married 
for less than a year at the time of the veteran's death.  
While the appellant has argued that she and the veteran held 
themselves out as a married couple as early as September 
2001, the veteran was legally married to another person at 
that time and was therefore unable to enter into a legal 
marriage with the appellant until after the date of his 
divorce in January 2002.  

Additionally, while the appellant has argued that the 
veteran's adopted daughter should be considered to be 
"born" of their marriage, the regulation is clear.  The 
Board does not dispute that the veteran adopted the 
appellant's daughter and had her birth certificate amended.  
However, the fact remains that the appellant's daughter was 
not literally born of the marriage or born to the veteran and 
the appellant before their marriage as required by 
regulation.  Adoption is not listed as a provision which 
would allow the appellant to establish that she is eligible 
to receive DIC.

Accordingly, the appellant cannot be considered a surviving 
spouse for the purpose of being eligible for the VA DIC 
benefits.  Because there is no dispute as to the facts of 
this case, the law is dispositive of the issue.  Given the 
definition of what constitutes a "surviving spouse" for DIC 
purposes the appellant's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2005)) affects the manner in which most claims are 
adjudicated by VA.  Nevertheless, in cases such as this one, 
where the disposition of the claim turns on the law and not 
on the facts, further action under the VCAA is not required.  
See Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

The appellant is not eligible to receive DIC benefits as a 
surviving spouse; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


